Citation Nr: 1014642	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1971 to 
August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta 
(Decatur), Georgia.

In a March 2008 decision, the Board increased the rating for 
the Veteran's low back disability from 10 to 20 percent 
retroactively effective as of September 4, 2003.  Until that 
decision, this higher 20 percent rating only had been 
effective as of November 16, 2007, so the rating increase was 
made retroactive to that earlier date.  The Board denied a 
rating higher than 20 percent for the low back disability, 
including since November 16, 2007, but granted a separate 10 
percent initial rating for associated neuropathy of the right 
lower extremity.  The Board remanded the Veteran's remaining 
claims - for service connection for bilateral hearing loss, 
tinnitus, and migraine headaches, and for a compensable 
rating for hypertension, for further development and 
consideration.  The remand of those remaining claims was via 
the Appeals Management Center (AMC).  The Board remanded the 
claims for service connection for tinnitus and for a 
compensable rating for the hypertension to provide the 
Veteran a statement of the case (SOC) concerning these claims 
and to give him an opportunity to perfect an appeal of these 
claims to the Board by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement) in response to 
the SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the AMC issued a decision in November 2009 
granting service connection for multi-factorial headaches and 
assigning an initial 0 percent (i.e., noncompensable) rating 
for this disability retroactively effective from 
May 24, 2004.  And since the Veteran has not appealed either 
that initial rating or effective date, his claim for 
headaches is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these "downstream" issues).

Also on remand, the RO sent the Veteran a SOC on December 16, 
2009, concerning his claims for service connection for 
tinnitus and for a compensable rating for his hypertension.  
But he did not, in response, submit a substantive appeal 
(e.g., a VA Form 9 or equivalent statement) concerning these 
claims within the next 60 days to perfect his appeal of these 
additional claims to the Board.  See 38 C.F.R. § 20.200 
(2009).  His representative submitted a statement 
(VA Form 646) in January 2010, so within the required 60 
days, but did not reference these claims (rather, only the 
claim for service connection for bilateral hearing loss).  
And although a more recent February 2010 statement from his 
representative (Informal Hearing Presentation) did reference 
these claims, that statement was prepared and received more 
than 60 days after issuance of the SOC concerning these 
claims.  So it was untimely and, therefore, insufficient to 
perfect the appeal of these claims.  38 C.F.R. §§ 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.  
Consequently, these claims also are no longer at issue.  See 
Bowles v. Russell, 551 U.S. 205 (2007) (holding that the 
jurisdictional time periods for taking an appeal may not be 
extended for equitable reasons, i.e., equitably tolled).  And 
since, when remanding these claims in March 2008, the Board 
advised the Veteran that he would still need to submit a 
timely substantive appeal (VA Form 9 or equivalent statement) 
in response to the SOC concerning these claims, once 
received, the Board declines to exercise its discretionary 
authority under 38 U.S.C. § 7105(d)(3) to waive this timely 
filing requirement and consider these additional claims on 
appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

As for the only remaining claim at issue - for service 
connection for bilateral hearing loss , the AMC issued a 
supplemental SOC (SSOC) in December 2009 continuing to deny 
this claim and has since returned the file to the Board for 
further appellate consideration of this sole remaining claim.




FINDINGS OF FACT

1.  A hearing evaluation during the Veteran's August 1971 
military enlistment examination revealed mild hearing loss in 
his right ear at 6000 Hertz and moderate to severe hearing 
loss in his left ear at 500 and 1,000 Hertz, rising to within 
normal limits in the higher frequencies of 2,000, 3,000, 
4,000 and 6,000 Hertz.

2.  There is no indication of a chronic worsening of this 
pre-existing bilateral hearing loss during or as a result of 
his military service.

3.  The results of a June 2004 VA compensation examination 
indicated the Veteran had sufficient hearing loss to be 
considered an actual disability according to VA standards, 
but because of inconsistencies in the data obtained the 
evaluating audiologist determined the results of that hearing 
test were unreliable and, therefore, insufficient for rating 
purposes.  Consequently, this evaluating audiologist 
recommended the Veteran undergo another VA compensation 
examination to obtain more representative results and better 
determine the extent and severity of his hearing loss.

4.  Following and as a result of the Board's March 2008 
remand, the Veteran had this additional VA compensation 
examination in April 2009.  This supplemental VA examiner 
determined the Veteran does not have sufficient hearing loss 
in either ear in the relevant frequencies of 500 to 4000 Hz, 
or sufficiently diminished speech recognition scores, to be 
considered an actual disability according to VA standards.  
This VA compensation examiner considered the results of this 
more recent hearing evaluation reliable and suitable for 
rating purposes.

5.  This VA compensation examiner further concluded that, 
although review of the file showed a brief hearing loss 
possibly related to otitis media in 1971 (presumably 
referring to the results of the Veteran's military enlistment 
examination), his hearing was within normal limits upon 
exiting the military, and it is less likely than not that 
military service affected his hearing sensitivity.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred during 
or aggravated by his military service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004, 
March 2006, May and August 2008.  The letters informed him of 
the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 and May and August 
2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice in March 2006, the 
RO went back and readjudicated his claim in the December 2007 
SSOC- including considering any additional evidence received 
in response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  Moreover, following the additional 
Dingess letters in May and August 2008, the AMC again 
readjudicated the claim in the SSOC since issued in 
December 2009.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), VA treatment records 
and lay statements in support of his claim.  In addition, the 
RO arranged for two VA compensation examinations in June 2004 
and April 2009 to determine the severity of his hearing loss 
(in terms of whether it is sufficiently severe to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards) and to determine 
whether this hearing loss is attributable to his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And in 
obtaining opinions concerning these determinative issues, 
there was substantial compliance with the Board's March 2008 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.  



II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran attributes his bilateral hearing loss to his 
military service.  Specifically, he says it is partly from 
flying reconnaissance missions to take photographs without 
the benefit of hearing protection.  In an August 2008 
statement in support of claim (VA Form 21-4138), he 
attributed his hearing loss to exposure to loud noise from a 
C-130 aircraft while traveling in the cargo area in 1973 
during a long trip from the Philippines to Thailand, without 
the benefit of hearing protection (ear plugs).  As well, he 
says that he was around loud noise everyday during service 
for several years, including from 1972 to 1981, either from 
the C-130 mentioned or a C-141 and helicopters 
("choppers").

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
according to VA standards, impaired hearing will only be 
considered to be an actual disability when the hearing loss 
is to a certain level, namely, when auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



For service connection, it is not required that a hearing 
loss disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if the 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes 
(i.e., 38 C.F.R. § 3.385), and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is that the Veteran must have proof 
of the existence of the currently claimed disability - which 
in this particular instance requires that he establish he has 
sufficient bilateral hearing loss according to the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual disability by VA standards.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Concerning this, the 
results of a June 2004 VA compensation examination indicate 
his speech recognition scores were 76 percent for his right 
ear and 84 percent for his left ear, so less than the 
required 94 percent for each ear to be considered a hearing 
loss disability according to the requirements of 38 C.F.R. 
§ 3.385.  He did not have sufficient decibel losses in the 
500 to 4,000 Hertz frequency range to meet the requirements 
of this regulation for his left ear, although he did for his 
right ear.  Interestingly, though, the evaluating audiologist 
did not consider the results of that hearing test 
sufficiently reliable for rating purposes, in part, because 
the speech discrimination scores obtained were 
disproportionately depressed with respect to the degree and 
configuration of loss shown by the volunteered tonal results.



In further explanation, this evaluating VA audiologist 
indicated the pure tone audiometric results showed the 
presence of a mild, sensorineural hearing loss at scattered 
test frequencies.  In the right ear, a mild loss appeared at 
500 Hz, 1000 Hz, 4000 Hz, 6000 Hz, and 8000 Hz.  In the left 
ear, a mild loss appeared only at 8000 Hz with thresholds at 
other test frequencies lying at or within normal limits.  
Sensitivity for speech was within normal limits, bilaterally.  
There was only fair agreement with the pure tone averages, 
suggesting the Veteran's hearing sensitivity was somewhat 
better than was shown by the voluntary pure-tone thresholds.  
Speech recognition was fair in the right ear and good in the 
left ear, much poorer added this evaluating audiologist than 
would be predicted on the basis of the configuration and 
extent of the loss reflected in the tonal results.

This evaluating VA audiologist went on to explain that 
otoadmittance audiometry showed normal tympanograms, 
bilaterally, with stapedial reflex thresholds occurring at 
the lower end of normal stimulus levels, bilaterally.  This 
evaluating VA audiologist considered this latter finding 
unusual given the elevated voluntary pure tone thresholds at 
the corresponding test frequencies, once again suggesting 
that organic hearing sensitivity may have been somewhat 
better than the volunteered thresholds indicated.  Finally, 
in the opinion of this examiner, the Veteran's auditory 
performance, as informally observed, was better than the pure 
tone results suggested.

In the diagnosis portion of this report, this evaluating VA 
audiologist indicated that, based upon the volunteered pure 
tone thresholds, the Veteran showed a mild, sensorineural 
hearing loss at 500 Hz, 1000 Hz, and 4000 Hz in his right 
ear.  There were multiple clinical indications that his 
hearing sensitivity and speech discrimination may have been 
better than the voluntary results suggested.  This VA 
examiner therefore indicated the Veteran should be scheduled 
for retesting by a different examiner, with follow-up testing 
via a frequency-specific electrophysiologic method such as 
tonal auditory brainstem response (ABR) audiometry if inter-
test and intra-test inconsistencies continued to be in 
evidence during behavioral audiometric assessment.  Medical 
follow-up for the compensation and pension (C&P) examination 
was not indicated.

Clearly then, that VA compensation examiner had serious 
concerns over whether the Veteran actually had sufficient 
hearing loss to be considered a disability according to the 
requirements of 38 C.F.R. § 3.385.

Partly as a consequence of these concerns that the results of 
that June 2004 evaluation may have been unduly compromised, 
the Board remanded this claim in March 2008 to have the 
Veteran reexamined as that examiner had recommended.  See 
also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(indicating the VA audiology examination must include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities).

The Veteran had this requested additional VA compensation 
examination in April 2009.  And the evaluating audiologist 
determined the Veteran does not have sufficient hearing loss 
in either ear in the relevant frequencies of 500 to 4000 Hz, 
or sufficiently diminished speech recognition scores, to be 
considered an actual disability according to VA standards, 
i.e., sufficient hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  This VA examiner 
indicated the results of the testing for these frequencies 
showed normal hearing sensitivity in both ears, and that word 
recognition was excellent in both ears.  Of equal or even 
greater significance, this VA compensation examiner 
considered the results of this more recent testing reliable 
and suitable for rating purposes.  See 38 C.F.R. § 4.2.

Consequently, there is legitimate reason for concluding the 
Veteran has failed to satisfy his threshold preliminary 
evidentiary burden of establishing he currently has a hearing 
loss disability according to the requirements of 38 C.F.R. 
§ 3.385.  And, as mentioned, absent this required proof of 
current disability, there can be no valid claim.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
the application, not for past disability).



In another precedent case, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court further clarified that this 
requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation was filed or during the pendency of 
the claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim.  In light of this decision, the Board will 
presume, but merely for the sake of argument, that the 
Veteran has met this initial burden of presenting this 
required evidence of current hearing loss disability based on 
the results of his prior June 2004 VA compensation 
examination - although, again, that examiner believed the 
results of that evaluation were compromised and, thus, 
unreliable and insufficient for rating purposes.

In any event, the more recent April 2009 VA compensation 
examiner reviewed all of the relevant evidence in the file, 
including the report of the Veteran's August 1971 military 
enlistment examination showing the results of an audiogram.  
This VA examiner pointed out that the results of that 
audiogram during that enlistment examination revealed the 
Veteran had mild hearing loss at 6000 Hz in his right ear and 
moderate-to-severe hearing loss in his left ear 
[at 500 and 1000 Hz], rising to within normal limits in the 
higher frequencies of 2,000, 3,000, 4,000 and 6,000 Hz.  The 
presumption of soundness, see 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b), attaches only where there has been an 
induction examination during which the disability about which 
the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  If instead, as here, 
a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, only a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on him, not VA, to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  See also VAOPGCPREC 3-2003 (July 16, 2003) 
(indicating that, conversely, when a disability is not noted 
during the induction examination, VA has the burden of 
showing by clear and unmistakable evidence both that the 
disability in question preexisted service and was not 
aggravated by service beyond its natural progression).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere 
temporary or intermittent flare-ups of a pre-existing injury 
or disease during service are insufficient to be considered 
"aggravation in service", unless the underlying condition, 
itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran manages to show a chronic worsening of the 
pre-existing condition during service would the presumption 
of aggravation apply and, in turn, require VA to show by 
clear and unmistakable evidence that the worsening was not 
beyond the condition's natural progression.  The presumption 
of aggravation applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991).



Concerning this, the April 2009 VA compensation examiner 
concluded that, although review of the file showed a brief 
hearing loss possibly related to otitis media in 1971 (there 
was another indication of otitis media in 1978), 
the Veteran's hearing in both ears was within normal limits 
when reevaluated on several subsequent occasions during 
service in November 1974, March 1979, October 1983, November 
1989, and upon exiting the military in 1991.  Hence, 
concluded this VA compensation examiner, and it is less 
likely than not that military service affected the Veteran's 
hearing sensitivity.

So this VA compensation examiner has rather definitively 
indicated that any hearing loss the Veteran may have 
experienced while in service - namely, in 1971 (which, as 
mentioned, was noted during his military entrance examination 
so was a pre-existing condition), in any event was merely 
acute and transitory, i.e., not chronic or permanent, as 
evidenced by the several additional hearing evaluations he 
subsequently had throughout his service, the results of which 
repeatedly were within normal limits.  This VA compensation 
examiner did not find evidence of the required aggravation 
(meaning permanent worsening) during service of this 
condition, noting the Veteran's military service had not 
affected his hearing sensitivity.  The net result of all of 
this is that, even again assuming for the sake of argument 
that the Veteran now has sufficient hearing loss to satisfy 
the threshold minimum requirements of § 3.385 to be 
considered an actual disability according to VA standards, 
the fact remains that this VA compensation examiner ruled out 
any correlation between any current hearing loss and the 
Veteran's military service, including in the way of 
aggravation of a pre-existing condition.  That is to say, 
even considering the Veteran's claim in a light most 
favorable to him, it still must be denied.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Even as a layman, the Veteran is competent to proclaim having 
experienced difficulty hearing while in service and during 
the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence).  But his lay testimony, while competent, 
is not also credible because of the normal findings 
concerning his hearing while in service on the several 
occasions when tested.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


